COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-05-269-CR
 
 
FRANCISCO CASTILLO                                                         APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM
THE 211TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
I. Introduction
Appellant  Francisco Castillo appeals his conviction for
capital murder and sentence of life imprisonment. In his sole point, appellant
argues that he was denied due process of law at trial because the trial court=s ruling on several issues was erroneous and the cumulative effect of
all the errors made the trial unfair. We affirm. 




II. Background Facts
Appellant was indicted for
the murders of Michael Lucas and Matthew Jackson.  A jury found appellant guilty of capital
murder and the trial court sentenced him to life in the Institutional Division
of the Texas Department of Criminal Justice. 
III. Preservation of Error
Appellant argues that
multiple trial errors, including witness hearsay, jury panel misconduct,
admission of irrelevant evidence, admission of evidence unfairly prejudicial to
appellant, and exclusion of relevant evidence, resulted in an unfair trial.
While appellant concedes that the errors taken individually would not provide
sufficient basis for reversal, he contends that the cumulative effect of the
errors adversely affected the proceedings and thus violated his due process
rights under the United States and Texas Constitutions and article 1.04 of the
code of criminal procedure.  However,
appellant cites no authority in support of his contentions, offers no basis for
analogical reasoning, and offers mere conclusory statements to support his
ultimate conclusion that the trial was unfair.




If a party provides no
argument or legal authority to support its position, the appellate court may
properly overrule the issue or point as inadequately briefed.  Tex. R. App. P. 38.1(h); Tong v.
State, 25 S.W.3d 707, 710 (Tex. Crim. App. 2000), cert. denied, 532
U.S. 1053 (2001); Mosley v. State, 983 S.W.2d 249, 256 (Tex. Crim. App.
1998) (op. on reh=g), cert. denied, 526 U.S. 1070 
(1999).  We hold that because appellant
cites no authority in support of his argument, he has waived error for review
on appeal.  Therefore, we overrule
appellant=s sole point.
IV. Conclusion
Having overruled appellant=s sole point, we affirm the trial court=s judgment. 
 
PER
CURIAM
 
PANEL F:    LIVINGSTON,
GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: February
23, 2006




[1]See Tex. R. App. P. 47.4.